 BETH ISRAEL MEDICAL CENTERBeth Israel Medical CenterandDistrict 1199, Hos-pitalandHealthCareEmployees'Union,Retail,Wholesale and Department Store Work-ers'Union,AFL-CIO Cases 2-CA-20622-1and 2-CA-20622-4January 18, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 16, 1987, Administrative Law JudgeJoel P Biblowitz issued the attached decision TheGeneral Counsel and the Respondent filed exceptions and supporting briefs The General Counselfiled a response in opposition to the Respondent'sexceptions, and the Respondent filed an answeringbrief to the General Counsel's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of exceptions and briefs and has de-cided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order, to modify the remedy,' and toadopt the recommended Order1We agree with the judge that the Respondentdid not violate the Act by discharging Laura Petra-cek However, in so doing we find that the Gener-alCounsel established a prima facie case that theRespondent's decision to terminate Petracek wasmotivated, in part, by her protected union activity,and that the Respondent met its burden underWrightLine2of proving that the same actionwould have been taken in the absence of any protected union activity by PetracekThe essential facts, as more fully set out in thejudge's decision, are as followsLaura Petracek was hired as a full-time perma-nent chemical dependency counselor on July 12,1984,3with a starting date of July 23 On July 13DistrictLocal 1199, representing some 3100 employees of the Respondent, went on strike On July23Petracek crossed the Union s picket line toreport for her first day of work at the Respond-ent's facilityThe following day Petracek telephoned Supervisor Parrish to tell him she would'In accordance with our decision inNew Horizons for the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)2 251 NLRB 1083 (1980) enfd 662 F 2d 899 (1st Cir 1981) certdenied 455 U S 989 (1982)9Unless otherwise indicated all dates are 1984497not report for work because of the harassment sheexperienced when crossing the picket line and thatshe intended to honor the strike Parrish instructedPetracek to notify him on a daily basis whether sheintended to workWhen Petracek called Parrish onJuly 30 to say she would not be working, Parrishencouraged her to cross the picket line and returntowork On July 31 Petracek crossed the picketline and worked The following day, however, shetelephoned Parrish to inform him that she wouldhonor the Union's picket line and not work for theremainder of the strike During their conversation,Parrish assured Petracek, as he had earlier, that shewould not be fired for honoring the picket lineHowever, he also told her that her "erratic attendance" was unprofessional and that he would placea memo in her file to that effect In the ` memo tofile,"Parrish stated, "I informed Ms Petracek thatshe could not return [to work] until after the strikein any case because her erratic attendance was toodisruptive to the work that needed to be done onthe patients' behalf "During the afternoon of August 1, Petracek telephoned the Respondent to inquire about the loca-tion of her paycheck After having her call trans-ferred several times by individuals who could nottellher how to get the paycheck, Petracek spoketoLou Liebhaber, the Medical Center's assistantdirector of operations, and asked him where shecould pick up her paycheckWhen Liebhaberasked her name, department of work, whether shewas presently working, and whether she was aunion member, Petracek became agitated, argumentative, loud, and abusive, despite Liebhaber's assurances that he needed the information in order tolocate her paycheck Because Liebhaber was awareof the special character of the new program forwhich Petracek was hired,' he notified the Re-spondent's vice president for planning, Peter Kelly,of Petracek's conduct on the telephone, indicatingtoKelly that it was questionable whether Petracekbelonged in a program that required that its coun-selors be calm, compassionate, and reasonableKelly had previously discussed Petracek withBarbaraGordon, the Program's director, whenGordon considered hiring Petracek At that time,Gordon had informed Kelly that Petracek's papercredentials were acceptable but she was concernedabout the manner in which Petracek conductedherself during the interview and whether Petracekcouldmanage the program's patient population4 The Stuyvesant Square Program was designed to assist privatelypaying clients in maintaining their regular employment schedules whileparticipating in a rehabilitative programAll counselors employed in theProgram were expected to be calm reasonable compassionate rationaland professional when communicating with the public292 NLRB No 51 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAfter hearing of the August 1 incident, Kelly sawto it that Gordon and others involved with administering the program were informed of the incidentAfter discussions among those informed, the deci-sion was made to terminate PetracekParrish attached an addendum to his August 1memo dealing with Petracek's erratic attendance inwhich he wrote that "Petracek bypassed her super-visor by making direct demands on the administration, an act, which combined with her erratic at-tendance during the strike raised serious doubtsabout her ability to function within the structure ofthe institution and reflected an unacceptable lack ofprofessionalism " Parrish concluded the memo bynoting, "I terminated Ms Petracek's employmentby phone 8/3/84 "Petracek subsequently filed for unemploymentIn its initial responses to the New York State Department of Labor, Unemployment Insurance Division (Unemployment), the Respondent stated thatPetracek did not report for work because she didnot wish to cross the picket line and that she wasdischarged for excessive unauthorized and unexcused absences It asserted that the only excuse forher absence was that she did not want to cross thepicket lineNo mention was made of the August 1telephone conversation with Liebhaber Similarly,in a statement of position to the Board regardingthe charges in this case, no reference was made tothe August 1 telephone call Instead, the Respond-ent stated that Petracek was terminated because shefailed to satisfactorily complete her probationaryperiod It was not until a November 9 letter to Un-employment that the Respondent gave as a reasonfor termination, the call and content of Petracek'sconversation with LiebhaberThe judge concluded that the General Counselfailed to make a prima facie case of unlawful motsvation for Petracek's termination In so doing, hefound that the sole evidence supporting the GeneralCounsel's position is that some of the Respondent's early correspondence to Unemployment andto the Board do not mention the August 1 telephone conversation with LiebhaberThe judge,however, found that the failure to mention the callwas "likely due to the unsettling effect of the strikewhichwas corrected once Respondent got itshouse back in order "We disagree with the judge's analysis of thismatter The documentary and credited evidence es-tablish that one reason for Petracek's terminationwas her erratic attendance Thus, for example, Par-rish's addendum to the August 1 memo stated thather erratic attendance, inter alia, demonstrated anunacceptable lack of professionalismwarrantingher termination The Respondent's communicationstoUnemployment also indicate that erratic attendance was a reason for termination There is noquestion that Petracek's erratic attendance was directly linked to her support for the strike and herunwillingness to cross the picket line Indeed, herattendancewas erratic only because SupervisorParrish persuaded her to come to work again aftershe had told him she did not want to cross thepicket line and would be supporting the strike Thiswas not a case, therefore, of an employee's vascillationwith respect to support for a strike and management'sneed simply to know whether an employee would be working Petracek made her decision about the strike after her first day of work andchanged that decision only after Parrish pressuredher to come back to work Petracek's erratic attendance, therefore, was a direct effect of Parrish'sinability to convince her to change her decisionabout crossing the picket line In these circum-stances,we find that the General Counsel estab-lished that Petracek's strike activity was a motivat-ing factor in her dischargeWe further find, however, that the Respondentestablished that it would have terminated Petraceknotwithstanding her support for the strike Thus,theRespondent adduced evidence that the newprogram for which Petracek was hired requiredcalm and reasonable counselors, that Petracek'smanner of conducting herself had been a matter ofconcern at the time she was hired, and that herAugust 1 conduct validated these initial concernsand resulted in the decision to terminate her Forthese reasons we agree with the judge's conclusionthat the Respondent did not violate Section 8(a)(3)of the Act by terminating Petracek2We agree with the judge, for the reasons setforth below, that the Respondent violated Section8(a)(3) and (1) of the Act by discharging PenaBonita because she failed to return from vacationtowork at the commencement of the strike Therelevant facts, as more fully set forth in the judge'sdecision, are as followsPena Bonita was hired in October 1983 as a halfway house supervisor I in the Respondent's alcoholtreatment program's halfway house Her job wasclassifiedas a nonunion,nonsupervisory, temporaryposition dependent on sufficient governmental ap-propriation of funds 5On March 7 the Respondent circulated an inter-officememorandum to all administrators, heads ofdepartments, and directors of service regarding the"1984 Vacation Schedule" advising them to inform5As more fully explained by the judge s decision there was a grievance pending regarding the inclusion of the supervisor I position withinthe bargaining unit No contention is made in this proceeding that Bonitais a unit employee BETH ISRAELMEDICAL CENTERnonunit employees that the master collective bargaining agreement with District 1199 would expireon June 30, and "in the event of a labor dispute allvacations will be subject to cancellation in order tomaintain continuity of care " In a second interofTice memorandum, dated June 11, it was statedIn the event of a strike by District 1199, theEmergency Staffing plan will be put intoeffect immediately which will necessitate thecancellation of holidays and vacations All employees should be reminded of this contingen-cy and plan accordinglyOn June 21 Bonita attended a meeting with otherhalfway house personnel conducted by GeorgePayne, director of the halfway house program, todiscuss, inter alia, vacation schedules, the possibili-ty of the District 1199 strike, the necessary staffingrequirements, and the expectations of the administration if the strike became a reality Payne informed the staff that he had been instructed totreat persons in the supervisor I job classification asmanagement and that they would be expected towork during the entire course of a strike Bonita,apparently referring to the grievance concerningthe supervisor I classification, asserted that she andthe other supervisor I employees were in the unitand would also be on strike Payne reiterated thatthey would be treated as managementThe day after the meeting Bonita submitted hervacation request for the period from July 2 to 26Payne told Bonita that in the event there were astrike she would be expected to "report back" towork Bonita protested that she was `Union" andsaid that if there was a strike she would also be onstrikePayne said she would still have to reportbackHe stated that by July 8 he should know ifthere would be a strike Bonita's vacation requestwas approved with the statement "Provisional ap-proval-(strike, union contract )" Bonita was toldthat if the strike commenced, they would notifyher by telegram to return Bonita gave an addressattheMescalero IndianReservation inNewMexico where she could be reachedRegarding the Respondent's policy, Payne testi-fied, "I thought of it as war time conditions, that ifyou don't come to work, you're subject to be terminated because this was something between per-sonnel and the union So I told my staff that theywere expected to work during the strike, the oneswho were non union " An interoffice memorandumdated July 6 to all physicians and administrativestaff, department of medicine, statedIn the event of a strike, all non union employ-ees are required to report to work at 6 00 a inon the above date No exceptions will be per-499mitted If you are on vacation at that time,pleasemake alternate plans to be in the citythe night beforeBonita arrived at the Mescalero Indian Reservation on July 3 She stayed there until July 11, whenshe left for 2 weeks of travel in Mexico On July12 a telegram was sent by the Respondent toBonita at the reservation address stating "Strikeexpected Friday June [sic] 13 at 6AM Call 420-4256 for strike status If strike is on you mustreport to work at HWH Friday at 8PM " Bonitadid not receive this telegram or any other notification from the Respondent regarding the strike priorto leaving the reservation on July 11Bonita notified the Respondent on July 26 thatbecause of transportation delays her return to NewYork had been delayed She was informed thatDistrict 1199 had in fact commenced its strike onJuly 13, and because her job classification was consideredmanagement and she was a nonunion employee there would be some problems with her returning to workWhen Bonita arrived in NewYork on July 28, she spoke with Payne by telephone and told him that her vacation was over andshe wanted to return to work He referred her toKathleen Dowling, director of personnelBonita called Dowling and explained why herreturn was delayed and stated that she was readyto return to work She told Dowling she did notreturn at the commencement of the strike becauseshe did not receive the telegram and she assumedthere was no strike Bonita also told Dowling thatshe had telephoned her family in New York onJuly 15, but no one told her there was a strikeDowling suspended Bonita On August 20 Bonitawas terminatedWe agree with the judge's conclusion that Bonito s discharge was unlawful It is well settled thatnonbargaining unit employees have a protectedright to join the common cause of fellow strikingemployees by refusing to cross their picket lineThe Respondent's communications to nonunionemployees and statements concerning its policy onthe strike suggest that it did not recognize such arightThe "no exceptions" policy stated in its July6memorandum, quoted above, particularly whenviewed in the light of Halfway House Program Di-rector Payne's testimony, makes it clear that non-unit employees were expected to remain on themanagement side of the barricades during thestrike, regardless of their sympathies 68In its brief to us the Respondent suggests that we cannot take account of its various prestrike announcements unless they are alleged asindependent violations of Sec 8(a)(i)We agree that we should not find aviolation that was neither alleged nor litigated but we are entirely free toContinued 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNotwithstanding the credited testimony concern-ingBonita's post-vacation statements about herreadiness to return to work during the strike, thereisclearly a prima facie case that an unlawfulmotive was a factor in the Respondent's decision todischarge her. As set out above, on at least two oc-casions prior to the strike, Bonita had indicated tothe Respondent that she intended to join the unitemployees in their strike; and her failure to ac-knowledge the Respondent's telegram and returnearly from her vacation-whether deliberate ormerely the result of the negligent failure to keepherself apprised of conditions that might requireher return-violated the Respondent's policy of re-quiring all nonunit employees to work during thestrike, regardless of whether they wished to sup-port the Union. A change of heart after her vaca-tionwas over would not necessarily exculpateBonita. The Respondent's policy, as outlined in itsnotices to employees and in Payne's testimony, hadno apparent exceptions for nonunit employees whoagreed to work during part, but not all, of thestrike.Of course, even during a strike, an employer re-tains its right to discharge employees for nondis-criminatory reasons. Thus, even granting the Gen-eralCounsel's establishment of a prima facie caseof unlawful motivation in the discharge of Bonita,the Respondent could relieve itself of liability byshowing, pursuant to theWright Linetest, that itwould have discharged Bonita even without regardto her violation of the "no exceptions" policy re-quiring nonunit employees to work during thestrike.The Respondent, however, failed to carry itsburden in this regard.' Accordingly, we agree withthe judge's finding that the Respondent dischargedBonita in violation of Section 8(a)(3) and (1) of theAct.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Beth IsraelMedical Center, New York, New York, its officers,agents, successors, and assigns shall take the actionset forth in the Order.examine such evidence in order to determine the motivefor the dis-charges that were alleged as unlawful.SeeU.S.Rubber Co.,93 NLRB1232, 1233 (1951).°The Respondent's evidence concerning its termination of other non-unit employees during the strike does not satisfy this burden.This evi-dence consisted principally of a list entitled"Non-BargainingUnit Em-ployees Terminatedfor Failure to Report to Workfor the Entire Periodof the Strike,"which suggests that the defining element for the termina-tionwas refusing to remain on the Respondent's side of the strike linesrather than disregarding some established policy regarding vacations.Gwynne A. Wilcox, Esq.,for the General Counsel.Eric Rosenfeld,Esq.andKevin Leblang, Esq.(Seyfarth,Shaw, Fairweather&Geraldson),for theRespondent.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscase was heard by me on 12, 13 and 20 January 1987 inNew York, New York. The order consolidating cases,consolidated complaint and notice of hearing, whichissued on 28 November 1984,1 was based on unfair laborpractice charges filed on 28 September 1984 by District1199,Hospital and Health Care Employees' Union,Retail,Wholesale andDepartment StoreWorkers'Union, AFL-CIO called (the Union). By Order dated 12February 1985, the Regional Director for Region 2, with-drew the consolidated complaint, deferring to pendingarbitration proceedings in the matter. By order dated 7August 1986, the Regional Director reinstated the con-solidated complaint.2 The consolidated complaint allegesthat commencing on or about 13 July the Union com-menced a strike against Beth Israel Medical Center, (Re-spondent), and that Respondent discharged Laura Petra-cek on 3 August and Pena Bonita on 20 August becausethey supported the Union in this strike by refrainingfrom working during this strike, in violation of Section8(a)(1)(3) of the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed, I make the followingFINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATION STATUSThere being no dispute, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that the Union isa labor organization within the meaning of Section 2(5)of the Act.It.BACKGROUNDIn mid-1984 Respondent employed approximately 4800employees; of this number, approximately 3100 were em-ployed in two units represented by the Union. The largerof theseunitswas a wall-to-wall type unit composed of2300 employees. The other unit was composed of 800registerednurses.Respondent's contract through theLeague of Voluntary Hospitals and Homes of New York(the League) with the wall-to-wall unit expired 30 June;itscontractwith the registerednurses'unit expired 31October; both units struck on 13 July. The League andtheUnion entered into a tentative agreement dated 25August; shortly thereafter, all the employees returned towork. The instant matter involves the termination of twoemployees-Petracek and Bonita.1Unless indicated otherwise,all dates in 1984.2 The Union took both matters to arbitration and each was determinedto be nonarbitrable; Petracek because she was a probationary employee atthe time of her termination and Bonita because her job classification wasnot a unit position at the time of her termination. BETH ISRAEL MEDICAL CENTERA Petracek s TerminationPetracek was interviewed for employment with Respondent on 10 and 11 July for the position of chemicaldependency counselor(or alcoholism counselor) for Respondent s Stuyvesant Square Family Treatment ProgramHer interview on 11 July was with BarbaraCooper Gordon,the director of the program On the following day she had a physical examination and was toldthat her starting date for employment would be 23 JulyPetracek reported for work on that day crossing thepicket line to get to work(some remarks were made)Her supervisor,Seth Parrish(who died in September)assistant director of the program,told her that she wouldnot be performing her regular duties because of thestrikeHe also asked her whether she was aware that shedid not have to be at work because of the strike Petracek told Parrish that she was not sure of her rights orstatusShe worked that day On the following morningshe called Parrish and told him that she would not be reporting for work that day because of the harassment shereceived the prior afternoon by the pickets-itwas toouncomfortable,I d be honoring the strikeParrish toldher to call him daily to inform him of whether shewould be reporting for work The next morning, whileon the picket line she saw Parrish She approached himand asked him whether she could be fired for not reporting for work he said that she could not She called Parrish again on 27 July telling him that she was on thepicket line and would not be at work that day OnMonday 30 July she called Parrish again telling himthatmy status remained the same I would not becoming to workParrish asked her to reconsider asthey were anxious to operate the program She askedwhat work would be involved and Parrish told her thatshe would entail preparing lectures and other materialShe asked if she would have to cross the picket line andhe said that it would she said that she would think aboutitLater that day she called Parrish and told him that shewould report for work the following dayShe reported for work on 31 July She testified thatshewas harassed a lot while crossing the picket linegoing to and from work that day On the morning of 1August she called Parrish and told him that she wouldbe honoring the picket line for the remainder of thestrike and therefore would not be at work She askedParrish if she could be fired for honoring the picket lineand he said that she could not He also said that her erratic attendance was very unprofessional and he wouldput a memo in her file to the effect She asked if it was aform of discipline he said it was not, that it was toinform personnel of her erratic attendance Petracek testified,aswell,that in this conversation Parrish told herthatIcouldn t come to work even if I changed mymind,that I wouldn t be able to come back to work therest of the strikeIn a memo to file dated 1 AugustParrish wroteI informed Ms Petracek that she could not returnuntil after the strike in any case because the erraticattendance was too disruptive to the work whichneeded to be done on the patients behalf I also informed her-that this behavior was unacceptable (for501the above reasons)and that a written memo to thiseffect would be placed in her fileOn 1 August,about 1 p in Petracek called Respondent to inquire where she could get her paycheck,at least,for her 23 July workday She testified that she first spoketo somebody employed in Respondents payroll department Petracek said that she would like to get her paycheck The person to whom she was speaking said thatshe did not really work there and could not help herThe call was then transferred to Respondents socialwork department and Petracek asked to speak to ParrishShe asked him how she could get her check he said thatshe should call the payroll department and she saidthey just transferred me from thereParrish said thathe was not sure, but he would see if he could assist herand he transferred the call to Respondent's strike command center3She began by saying that she would liketo get her paycheck and wanted to know where to finditThe person to whom she was speaking,Louis Liebhaber,Respondents assistant director of operations (although she didn t know to whom she was speaking)asked if she was working and whether she was in theUnion She said that she really didn t think that was important in regards to finding out where my paycheckwasShe saidWhat difference does it make? All I inasking for is where to get my checkLiebhaber saidthat he needed that information in order to locate whereher check was, since checks were then in different locationsdepending on whether an employee was workingor not and whether an employee was a union memberShe saidMy understanding was all the checks are fromthe same placeLiebhaber then asked her name andwhom she worked for She said that she would not givehim that information because she felt it would be usedagainst herHe again asked her for her name and forwhom she worked after the third time she told him hername and her supervisor and he told her where shecould get her paycheck She testified that she did not useany obscene or abusive language in this telephone call although she did raise her voice a little as she was gettingfrustrated because she felt that she was getting the runaroundLiebhaber testified that during the period of the strikehe was at the strike command center 6 or 7 days a weekOn 1 August, while there he picked up the telephoneand answered as he always didGood afternoon, command center,Lou Liebhaber,may I help you? Petracek(although he did not know it at the time) said that shewanted information regarding her paycheck He askedher whether she was working or not working union ornonunionShe answeredina very agitated wayWhat difference does it make?Liebhaber told her thatitmakes a difference because the payroll distribution atthat time depended on whether an employee was unionsMany of Respondents agents and supervisors worked in shifts manning the phones at the strike command center in an attempt to operatethe facility as best they could during the stokeWhen the strike commenced these individuals were working shifts up to 12 hours As timewent by employees began returning to work and as procedures began tofall into place these shifts lessened The command center was located inRespondents board room 502DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDor nonunion, working or not working Petracek saidLook, I worked and I want my God damn paycheckHe said that he would like to help her get her check, buthe had to know whether she was union or nonunion,working or not working She said that she had worked acouple of days and she was not sure if she was union, hetoldherwhere the union employees received theirchecksHowever, since he felt additional clarificationwas needed, he asked her what department she workedin, she said Stuyvesant Square As he knew that Stuyvesant Square had just opened, he asked when she beganworking, she said within the last couple of weeks Hefelt that there might still be some difficulty in locatingher check so he asked her name, she said ' what difference does it make? I worked, I want my paycheck Shewas very loudand talkingover histalkingHe told herthat the payroll department was particularly hard hit bythe strike and it might be difficult to locate her checkShe interrupted him, sayingIworked I don t give ashit about the payroll department I worked I in entitledtomy paycheckHe then told her where she couldprobably locate her paycheck and during what hoursThat was the extent of the conversation and was his onlycontact with PetracekAt the conclusion of this conversation Liebhaber toldPeterKelly,Respondents vice president for Planning(who was active in creating the Stuyvesant Square Program) of his conversation with Petracek He describedthe call as upsetting' and said that Petracekwas veryinappropriate and abusive on the telephone and I thinkyou ought to know about it " Liebhaber testified thatwhile at the command center during the strike he answered calls and requests from a large number of peopleother than Petracek the others were generally courteousand accepted his responses The nature of the StuyvesantSquare Program caused him to notify Kelly of themappropriate' nature of Petracek s responses the StuyvesantSquare Program was unique in the area and Respondenthad spent hundreds of thousands of dollars marketing itBecausethe clients in the program were privately payingpatients who maintained their regular employment whilein the program, the counselors had to be calm, compassionate, and reasonable, and all were the kinds of thingsthatwere not exhibited by Ms Petracek That reallystruckme as an important issue for Mr Kelly to addressKelly testified that on the day in question he wasseated next to Liebhaber in the command center At theconclusion of a telephone conversation Liebhaber hungup the phone and asked Kelly if he knew Petracek andKelly said that he knew the name and that she was employed in the Stuyvesant Square Program Liebhaber informed Kelly of the conversation which he found upsetting and inappropriateKelly testified further that although he was not directly involved in hiring employeesfor the program prior to Petracek being hired, he hadspoken to Gordon, who stated that although Petracek spaper credentials were acceptable she had some concernsabout the manner that Petracek conducted herself at herinterviewKelly informed Gordon that it was her decision to make and Petracek was hired That was Kelly slast discussion about Petracek prior to his 1 August discussion with Liebhaber At the conclusions of this conversation,Kelly informed Jerrold Kirstein, Respondent sdirector of social work, of his conversation with Liebhaber, and instructed him to discuss the matter with Parrish and Gordon, "and that it was up to them to make adecision as to what they wanted to do regarding her employmentIn this conversation,Kelly also informedKirstein that Gordon had previously made him aware ofsome problems in Ms Petracek s behavior related toher first two days of workKirstein testified that Parrish and Gordon had interviewed Petracek and found her potentially an acceptable candidate,' but had some questions regarding herability to manage this kind of patient populationKirstein testified further that on 1 August, while in the command center,Kelly informed him that Liebhaber had aconversationwith Petracek in which she acted in amost unprofessional mannerKirstein statedConsidering the delicate nature of this new programthatwe were attempting to establish, individualswho could not conduct themselves in a professionalway there was real question in terms of their suitability for this programKelly told Kirstein that Petracek s conversation withLiebhaber exhibited the lack of ability to control expressions of her own feelings and an unacceptable level ofacting out Kirstein further testifiedMr Kelly conveyed to me that in his judgment hecould not truly understand why we could maintainan employee like this but ultimately I would haveto look at this individual and after consultation withother members of our clinical staff, decide what hersuitability for the program would beKirstein then discussed the situation with Parrishwhothen spoke to Gordon on the basis of all these discussions they made a decision to ask her not to comebackIn aMemo to File an addendum to the 1 Augustmemo supra, Parrish wrote that Petracek bypassed hersupervisor by making direct demands on the administrationThe memo continuedThis lack of sensitivity to and observance of necessary protocol is a serious issue Combined with theissues already described in the 8/1/84 memo, itraises serious questions re Ms Petracek s ability tofunctionwithin the structure of this institutionMoreover these issues reflect a lack of professionalism unacceptable to both the Department of SocialWork and the Stuyvesant Square Program Consequently I terminated Ms Petracek s employment byphone 8/3/84Kirstein testified that the content of Petracek s conversationwith Liebhaber together with their initial questionsabout her qualifications for the position convinced himthat she was not a proper employee for the position, considering the care and expense Respondent had expendedin establishing the program BETH ISRAEL MEDICAL CENTERKathleen Dowling,Respondent'sdirector of personnel, testified that her only involvement in the Petracektermination occurred on either 1, 2, or 3 August, whenKirstein informed her that a probationary employee (Petracek)had been obnoxious and rude in a telephone conversationwith Liebhaber,he asked if there was anyreason why she could not be terminated She testified "Isaid there is no reason why you cannot let her go forthat behavior Just you know make sure that that's whatyou want to do Make your mind up Let her goDowling testified that she knows Liebhaber'He s not aprovocative personHe also would tend not to reportsomething unless it was really extremeReceived into evidence were documents relating toPetracek'sclaim before New York State Department ofLabor,Unemployment Insurance Division (Unemployment)Respondent,apparently had an organization entitled Unemployment Cost ControlInc (UCC),representing it in this matter By letter dated 25 September,UCC s benefitservices director,Natalie Fritz,wrote toUnemployment that Petracek was hired after the strikebegan and was aware of the strikeThatshe worked 1day one week,and 1 day the following week,that shedid not report for work because she did not wish tocross the picket line The letter does not mention the 1August telephone call Another letter written by Fritz toUnemployment 2 weeks earlier also does not mentionthis telephone call, it statesShe was discharged for herexcessive unauthorized and unexcused absences 'In a letter to the Board,dated 19 October,regardingthese charges,counsel for Respondent stated that Petracek was terminated because she failed to satisfactorilycomplete her probationary periodThe 1 August telephone call to Liebhaber was not mentioned in this letterIn a letter to Unemployment dated 9 November, MarkHausmannof UCCstated inter aliaThe claimant was not terminated for her refusalto cross a picket line This was not, and is not theMedical Center s policy and, in fact, the MedicalCenter has never terminated anyone for failure tocross a picket line The claimant work 7/23/84 andreturned 7/31/84 working the entire dayDuringthat day (7/31/84), the claimant became insubordinateand abusive with the Assistant Director of theMedical Center Mr Liebhaber As a result she wasterminated by telephone on 8/3/84 by her supervisorThe claimants reluctance to cross the picketlinewas not at issue The claimant had in fact beentold by the employer that if she did not wish tocross the picket line to report to work, that thiswould not be held against herIn another statement of position dated 13 December,regarding Petracek's termination, Fritz statedDuring the strike, the Assistant Director of Operations received a telephone call from the claimantinquiring about her paycheckWhen the Directorstarted to ask her a few questions to ascertain herstatus, the claimant became annoyed and displayeda very poor attitude The director reported the conversation to claimants supervisor who decided that503if the claimant showed such a poor attitude at thebeginningof her employment, it would be best toterminateher immediatelyOn 3 August Parrish called Petracek and informed herthat she was being terminated for her unprofessional behavior, not being at work and her erratic attendancePetracek protested that it was unfair, that he promisedher that she would not be fired for refusing to cross thepicket lineDowling testified that when the strike commenced,about 98 percent of the employees in the two union unitsrefused to work By the 5th or 6th week about 20 percent of the employees in the RN unit and about 50 percent of the non RN unit employees had returned towork Dowling testified that the Respondent's positionregarding unit employees was as followsWe wanted employees to make a decision If theywanted to come to work welcome to do so Happyto have them We could use them If they didn twant to come to work fine too But we found it difficult if not impossible to deal with in again and outagain type of situationsWe wanted people to makeup their mindsItwas of no use to us to have someone say theywere going to come in and then not come in Wewould work planned for them [sic] and it wouldn'tget doneIf they came in unannounced there might not bework for them to do So we didn t want this kindof-what s been called erratic behaviorAbsent the Petracek situation, there is no evidence thatRespondent discharged any unit employee who refusedto work during the strike In fact Respondent supplied alisting of a large number of unit employees who wereabsent during the strike and were not terminatedInWright Line,251NLRB 1083, 1089 (1980), theBoard set forth the rule it will henceforth apply in discnmination cases such as the instant matterFirst,we shall require that the General Counselmakea prima facieshowing sufficient to support theinference that protected conduct was amotivatingfactor in the employers decision Once this is established, the burden will shift to the employer todemonstrate that thesameaction would have takenplace even in the absence of the protected conductAs I found Respondents witnesses credible, I wouldcreditLiebhaber s testimony over that of Petracek regarding their 1 August conversation In addition to thefact that I found Liebhaber to be an extremely crediblewitness, the fact that immediately on the conclusion ofthe conversation he informed Kelly of the conversationsupports his testimony of the nature and seriousness ofthe conversationIfind thatGeneral Counsel has not sustained herburden regarding Petracek s terminationNo persuasiveevidence was introduced to establish why Respondentwould discharge Petracek and not the other 3000 unit 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees who refused to report for work in mid-July.In fact shortly before her 1 August conversation withLiebhaber, Parrish told her that she could not be firedfor refusing to cross the Union's picket line during thestrike.Rather, I find that Petracek was terminated be-cause of the contents of her 1 August telephone conver-sation with Liebhaber. Although she may have felt thatshe was being given the "run around" in her attempt toobtain her paycheck, she should have considered thatRespondent was operating its facility with 3000 feweremployees than it normally does; these were obviouslytrying times for Respondent.While Respondent mayhave excused Petracek's language and attitude from amaintenance employee or a truckdriver, it felt that thiswas unacceptable for a counselorin itsStuyvesantSquare Program, because of the unique nature of thisprogram and the large sum of money Respondent hadspent in preparation for its opening. I find this positionreasonable.The sole evidence supporting the GeneralCounsel's position is that some of Respondent's earlycorrespondence opposing Petra.cek's claims before Un-employment and the Board do not mention the 1 Augustconversation with Liebhaber as the reason she was dis-charged. However, I find that this was likely due to theunsettling effect of the strike, which was corrected onceRespondent got its house back in order. I therefore rec-ommend that this 8(a)(1)(3) allegation be dismissed.B. Bonita TerminationBonita was hired by Respondent in October 1983 as ahalfway house Supervisor 14 at an Alcoholic TreatmentCenter operated by Respondent. She testified that whenshe was hired she was told that the position was a tem-porary position because J t depended on governmentalfunding, which was reviewed regularly, and that her jobwas a Union (really unit) position. At the time she washired her position was a nonunit position, and "NonUnion" was checked on her approved preemploymentapplication. At the time, however, a grievance was pend-ing over whether these positions were properly unit posi-tions.By letter to the Union dated 11 May, Respondentwrote, inter alia:If this letter accurately outlines the terms of ouragreement, please so indicate by signing below forDistrict 1199 and return a signed copy to me. Wewill include the three involved employees in thebargaining unit and apply to them the provisions ofthe current League/Division 1199 contract, exceptas otherwise provided herein, effective the date Ireceive the signed copy and notice from the AAAthat the pending arbitration has been withdrawn.The Union did not return this agreement, signed, to Re-spondentuntil25 September. Even then, Respondentwrote to the Union (by letter dated 30 October) that4Although her job classification contains the word "supervisor," thisrefers to her supervision of the patients in the program and there is noevidence that she is a supervisor within the meaning of Sec. 2(11) of theAct. In addition, Respondent produced no evidence at the hearing thatBonita was a supervisor within the meaning of the Act, nor did counselfor Respondent allege so in his brief.they still had not received formal notification that thesubject arbitration had been withdrawn; this notice wasgiven to Respondent by letter dated 16 October. On 24October Dowling wrote to the Union that she was in re-ceiptof this notice and that the effected employeeswould be included in the bargaining unit effective 19 Oc-tober.Bonita testified that in May, George Payne, the direc-tor of the Halfway House Program (and Bonita's super-visor) called a meeting of the employees of the program,and said "Congratulations, you guys, you're in the unionnow. Beth Israel has signed the papers." Payne neverspecifically testified regarding this statement; however,he testified that he attempted to keep the employees inthe program up to date on theissue ashe learned thefacts from Dowling. On 1 June, Bonita filled out a dues-checkoff card as well as an enrollment card for theUnion. The first formal notification Respondent receivedfrom the Union of this was by letter dated 28 August,stating: "Enclosed please find list and authorization cardsfor the deduction of dues. The deduction of dues and ini-tiation should be made at the proper time." Bonita'sname was one of the names on the list. As she had al-ready been terminated, no deductions were made.As stated above, supra, at the time the strike com-menced Respondent employed approximately 5000 em-ployees, of whom approximately 3000 struck Respondentbeginning 13 July. During the 6-week strike period Re-spondent continued to operate. Dowling testified regard-ing Respondent's procedure for attempting to continueits operation during the strike:A policy decision was made up front and prior tothe commencement of the strike that in the event anonbargaining unit employee did not work duringthe strike that we would terminate their employ-ment for good reason we made that decision.Beth IsraelMedicalCenter as an institutionneeded everybody, every able bodied person to tryto take care of our patients in the event that the ma-jority of our staff went on strike, R.N.'s and nonR.N.'s.We felt very strongly that if it was a rule itwas a rule and applied to everybody and would beenforced across the board.Vacations were accordingly-vacations that wereplanned were done so with the knowledge that theywould have to be cancelled and interrupted or fail-ure to do so would be at the risk of losing your job.Subsequently, Dowling was asked whether Respondent'spolicy was that nonbargaining unit employees who didnot work during the strike were to be terminated. Afterhedging a bit, she testified:No, not in every case. People got. sick and didn'tcome in to work. People were hospitalized as pa-tients.Each case was looked at, individually. It wasa long strike. If-if a bargaining-a non-bargainingunit employee missed one day of work, it did notmeanthey would be fired. But if bargaining-non-bargaining unit employees took vacation instead ofstrike duty, they were let go. BETH ISRAELMEDICAL CENTERBeginninginMarch Respondent sent memos to thestaff regarding the possible strikeAn interoffice memorandum to administrators department heads and directors of service dated 7 March and entitled 1984 Vacation Schedules,stated that the present agreement expires 30 June and you should plan the vacation schedules for your department accordingThe memo continued that they were hopeful of a settlement, but that onlytentative approval would be given for vacation schedulesfor nonunion employees between 1 June and 30 AugustThe memo concludedObviously, in the event of alabor dispute all vacations will be subject to cancellationin order tomaintaincontinuity of careAn interofficememo to the same parties dated 11 June on a differentsubject, contained an underlined segment entitledNoteat the bottomIn the event of a strike by District 1199, the Emergency Staffing Plan will be put into effect immediately which will necessitate the cancellation of holtdays and vacations All employees should be reminded of this contingency and plan accordinglyAn interoffice memorandum to all physicians and administrative staff, department of medicine, dated 6 July,stated that the Union had served a formal notice of strikecommencing 13 July, the memo continuedIn the event of a strike, all non union employees arerequired to report to work at 6 00 a in on the abovedateNo exceptions will be permitted If you are onvacation at that time, please make alternate plans tobe in the City the night beforeBy interofficememo to All non union employees,dated 12 July Respondent set forth the procedure to befollowed during the anticipated strike This memo statedAll days off must be cancelledPayne was asked whether he was aware of Respondent s policy regarding the rights of Respondent s nonbargaining unit employees during the strike He testifiedI think those of us who were directors of programsyou also wanted to inform your staff of what thepolicy might be in case people chose to do something other than work if they weren t in the bargaining unit So I was told that it-it was youknow, my-I have to use my own words now because I can t remember the medical center s wordsbut I thought of it as war time conditions, that ifyou don t come to work, you re subject to be termsnated because this was something between personnel and the union So I told my staff that they wereexpected to work during the strike, the ones whowere non unionOn 21 June there was ameetingof the Halfway HousepersonnelBonitatestified that at thismeetingPayne saidthat there was the possiblility of a strike and if it didoccur they would be expected to work Bonita askedWereunionso it doesn t apply to us, right?Paynesaid that he had been instructed to treat themasmanagement505Received into evidence was the minutes of the meetingof 21 June, the firstitemon theagenda isreview vacationsThe minutes statedMr Payne opened the meeting by asking for vacation schedules and reminding every one that nonUnion employees would be expected to return towork from vacations should there be a 1199 strikeMs McCoy said that she wouldn't be taking anyvacation time until after July 18Ms Bonita5 saidshe plans to be on vacation from July 2 to July 25Mr Monahan will be on vacation from August 1until after Labor DayBonita testified that on 22 June she made her vacationrequest to Nurit Schwartzbaum the program administrator the vacation period she selected was from 2 to 26July Schwartzbaum told her that it was all right withher, but that she should get Payne s approval She immediatelywent to see Payne and told him of her requestHe told her that if there were a strike she would have toreport backHe also said that there probably would beno strike Bonita objected, saying that since I in union,if there were a strike she would also be on strike PaynesaidWell you still have to report back, even if you goon strikeHe also told Bonita that he was consideringher as management since Respondent had instructed himto do so She asked Payne when he would know whether the strike would occur Payne said that he wouldknow by 5 July 8 July at the latest Payne asked herwhere she would be on her vacation She told him thatshe could be contacted at the Mescalero Indian Reservation, c/o Coffee Family, Mescalera New Mexico 87401There was a telephone at that address, but Payne did notrequest it and Bonita did not provide it (Schwartzbaumtestified that she asked Bonita for a phone number atwhere she could be reached but Bonita said that therewas no phone) She testified that she had previously informed Payne that she would be traveling there toattend religious ceremonies at this Indian reservationBoth Schwartzbaum and Payne approved her vacationrequest statingProvisional approval [strike union contact ]Schwartzbaum told her that if there were a strikethey would send her a telegram to return In this regardBonita s testimony differentiates between returning to thefacility and returning to workQ Did you have any doubt that in the event ofan 1199 strike you would be required not just expected, required to return to work?A I knew that I would be expected to returnQ Return and do what?A To reportQ For work?A No to reportQ To whom?A It was my understandingQ To whom?A To the hospital5 Bonita testified that she made this vacation request the following dayinfra 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ Thank you For what purpose9A And to the unionQ For what purpose were you to report to thehospital'?A For the hospital-letmeput it this way Thehospital had their plan The union had their planQ For what purpose were you to return to thehospital9A The hospital expected me to workBonita testified that she felt this way because on 10 MayRespondent had signed the letter agreeing that her jobclassificationwould be a union positionSo there wasan agreementreached that we were part of that unionTherefore,Beth Israelwould have honored the fact thatIwas to come back here and report that I was onstrikeBonita further testified that before leaving for her vacation she left an itinerary of her trip on a desk at theHalfway House It stated that she would be in Mexico,but did not give the dates she would be there nor heraddresswhile there She did not give this itinerary toeitherPayne or Schwartzbaum becausethe reasonbeing that they didn t ask for it I didn t know it was important to them It was my itinerary left there for nopurpose at all other than just it was therePayne testified that he had a number of discussionswith Bonita regarding her vacation She told him whereshe was going and he told her that he could not believethat she was spending so much money for a vacationwhen Respondent require her to return if there were astrikeHe told Bonita, as he told others that if therewere a strike and they did not return there was a possibility that she would be fired Schwartzbaum also testifled regarding conversations she had with Bonita abouther vacationThe subject came up on several different occasionsI believe she first raised her request to go onvacation during one of theteam meetingsand thatwas when we had discussed the possibility of thestrike and informed the staff that they would be required to work thenon unionstaffwould be required to work She also gave me her written vacation request which I signed with a note that it wasprovisional and at the time, I told her that shewould be required to report back to work in theevent of the strikeAnd again inform-informallythis came up at other times Anytime I had the opportunity, anytime she mentioned her vacation, I reminded her that she would have to work if therewas a strikeBonita left New York early in the morning of 2 Julyand arrived at the reservation on 3 July She left the reservation on the evening of 11 July traveling by bus,trainand boat and crossed into Mexico on 12 July,where she travelled for the next 2 weeks A telegramdated 12 July at 12 54 p in was sent by Respondent toBonita at the Mescalero address she left, although thetelegram spells itMescalario 'The telegram states`Strike expected Friday June [sic] 13 at 6 a in Call 420-4256 for strike status If strike is on you must report towork at HWH Fridayat 8 p inBonitatestified that shedid not receive thistelegram,or any notification fromRespondent about the strike, prior to leaving on 11 JulyPayne had told her that Respondent would know by 5 or8 July if there would be a strikeand, asthose datespassed without any notification she felt free to leaveIhad not heard, so I didn t worry anymoreBonita missedher flight to New York and, insteadtook a flight to Los Angeles on 26 July When she arrived in Los Angeles on that day, she called Schwartzbaum who answered the telephone herself, Bonita askedher why she was answering her own phone Schwartzbaumsaid that there was a strike and that she wouldhave to contact Payne `because there is a problem, ' although she did not know what Payne splanswere forBonita Bonitatestified that she saidWell, if there s astrike, then I'm on strike, right9Schwartzbaum answered yes, but that she would still have to call Payne tolearn hisplansBonita saidthat she would not cross thepicket lineSchwartzbaum testified that when Bonitacalled her about being late returning to the facility shetold her about the telegram Respondent sent her andBonita saidthat she must have left the reservation beforeitarrived, because she never received it Because shewas not sure at the time how Respondent would treatBonita when she returned, she told her to call PayneSchwartzbaum testified that in this conversation Bonitanever told her that when she returned she would join orsupport the strikeBonita returned to New York on 28 July at whichtime she called Payne at the HalfwayHouse 6She testifled that she explained about being late and Payne toldher that as she was consideredmanagementshe was expected to work, but before she could do so she wouldhave to speak to Dowling and he would attempt to arrangefor them to talk, as soon as possible She toldPayne that if there was a strike 'I in onstrike and I mhonoring that strike Payne told her that they would tryto fire her Payne also told her not to go near the picketlinehe said there was violence and it wouldn t begood for you to seen there eitherPayne testified thatwhen Bonita did not return when the strike commencedhe informed Dowling of this because I wanted to knowwhat the medical center s view wasBonita called himwhen she returned asking to come back to workYouknow, her vacation s over she s ready to workHe informed her that because she was not included in the bargaining unititwas not that simple and that she wouldhave to speak to Dowling before returning to work Hetestified that Bonita did not tell him that she was notgoing to return to work because she was going to participate in the strike nor did she object to being treatedas managementfor purposes of the strikePayne then called Bonita and told her that Dowlingwanted Bonita to call her which she did She testifiedthat she explained to Dowling why she was late returning from vacation Dowling asked why she should makean exception for herand Bonitasaid that she did not6Of the other two employees with Bonita s job classification at theHalfway House one worked during the strike and the othei was on medical leave at the time BETH ISRAEL MEDICAL CENTERexpect to be made an exception She said that if therewere a strike, she was honoring it because I am unionDowling asked where she got the idea that she wasunion and Bonita said that Payne had told her and sheknew that the agreement was signed on 10 May Dowling said that she would be put on suspension and shewould get back to her at a later date Dowling testifiedthat she initially heard from Schwartzbaum that Bonitahad not returned in response to the telegram DowlingtoldSchwartzbaum that when Bonita returned sheshould not be allowed to return to work until she hadspoken to her A few weeks later Schwartzbaum told herthat she had received a call from Bonita that she was delayed, but she would return shortly Dowlingagain saidthat Bonita would have to speak to her before returningto work A few days later Payne called her and told herthatBonita had returned and he wanted to arrange ameeting with them Dowling said that a meeting was notnecessary a phone call was adequate I want to talk toher before a final decision is made on her caseBonitacalled Dowling and Dowling asked her why she did notreturn at the commencement of the strike, she said thatshe never got the telegram She said that when she leftthe reservation she assumed that since she had not heardanything that there would be no strikeIasked her if she had talked to anyone in NewYork since July 10th and she said yes that she hadcalled people she knew and then she specified herfamily on July 15th They had not told her thatthere was a strike She did not ask I asked her whyshe hadn t called the Halfway House to see aboutthe strike and she said it didn t fit into her budgetShe wanted to go back to work She was calling meatMr Payne s instructions as he had told her shecouldn t work till she spoke to me I told her thatshe was no different from anyone else who wantedto go on vacation and that the rules of the MedicalCenter would apply to her but I hadn t fully lookedat her case yet and that I would suspend her pending final determination of her case and she was notto report to workDowling testified that, in this conversation Bonita saidthat she had returned from vacation and was ready toreturn to work, she did not say that she was going tojoin or honor the strike A few weeks later Dowling toldLiebhaber to have Payne call Bonita and terminate hershe testified that she took this period of time to considerthe matter because of the still open issue as to whetherthe supervisors were in the Union-she wanted to besure that the Union had not yet signed the agreement including her job classification in the unitOn about 20 August Payne called Bonita and told herthat she was being terminated she asked if she couldreturn once the strike was over and he said that shecould notDowling testifiedShe was terminated because she failed to return to work as all others were required to do when the strike began Yes she took a vacation instead "Respondent presented evidence of 10 other nonbargaining unitemployees who were terminated during the507strike supported by a list of these individuals captionedNon Bargaining Unit Employees Terminated for Failure to Report to Work for the Entire Period of theStrikeThe job classification of these employees rangedfrom physicians to secretaries Eight of the ten employees on the list were terminated because they either left togo on vacation after the strike commenced or refused toreturnfrom vacationwhen the strike commenced,againstRespondents orders Of the other two one didnot perform his strike assignment duties because he didnot like them and he was terminated The remaining employee leftwithout permission during the strike todefend her thesis and was terminatedThe Board law regarding a nonbargaining unit employee s right to refuse to cross a picket line at his employer s premises was clearly set out recently inABSCo, 269 NLRB 774 774-775 (1984)It is well established that nonstriking employeeswho refuse to cross a picket line maintained bytheir fellow employees have made common causewith the strikersare engagedin protected concerted activities as defined in Section 7 of the Act, andmay not be lawfully discharged for these activitiesAccording to Board policy,it isnot material thatthe employee who refuses to cross the picket line isnot a member of the picketing union is not represented as part of the collective bargaining unit, or ismotivated solely by personal fearIn this regard see alsoCongoleum Industries197 NLRB534 (1972),Limpert Bros,276 NLRB 364 (1985),NLRBvPeter Cailler Kohler Chocolates Co,130 F 2d 503 (2dCir 1942) andNLRB v Southern Greyhound Lines,426F 2d (5th Cir 1970) The issue therefore is whetherBonita was terminated because she would not cross theUnions picket line to work The determination is notthat simpleAlthough Respondents witnesses testifiedthat Respondents policy was to terminate nonbargainingunit employees who refused to work during the strike,and Respondents brief restates this policy 7 Respondentallegesthat Bonita was terminated (as were others) because she refused to return from vacation when thestrike commencedIs there a difference between terminating a nonunitemployee for refusing to cross a picket line at his employer s premises (which is clearly unlawful under theAct) and terminating that employee for refusing toreturn from vacation to report for work at the commencement of a strike? I think not Either way Respondent s intention is to force nonbargaining unit employees to cross the Union s picket line and work underthreat of discharge Although one cannot fault a hospitalfor attemptingto maintainits operation during a strike, itisunlawfulwhen that objective is accomplished byfiring, or threatening to fire, an employee for refusing to7Respondent s brief statesThe Medical Center had decided prior to the strike to require allnon bargaining unit employees including any on vacation when thestrike began to work during the strike on pain of termination if theydidn t 508DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcross a unions picket line during the strike Evidencesubmitted by Respondent establishes that if Bonita hadreturned to Respondents facility on 14 July, as directedand had refused to cross the picket line to report towork she would have been discharged by Respondent atthat time I find no substantive difference between thatand the actual facts-the discharge for her failure toreturn from vacation at the commencement of the strikeIfind irrelevant Bonita s intentions at the time she returned She testified that she informed Payne and Dow]ing that although she returned to report, she wouldhonor the picket line and not return to work Payne andDowling refute this They testified that when Bonita returned she said that she had returned and was preparedto work Although I find this conflict immaterial to myultimate finding as it is relevant to the remedy, a credibilityfindingmust be made I found Payne the mostcredible and persuasive of the three He clearly was inan uncomfortable position He had been a personal friendof Bonita and had gotten her the job with Respondent atthe Halfway House On the other hand, he had been employed by Respondent for 17 years until July 1986, usually in positions of authorityA close reading of his testamony reveals an attempt to tell the truth while notbeing too harsh on Bonita Although found Bonita to begenerally credible a few aspects of her testimony did notring true She is an intelligent woman who, at the time,was concerned with when she would become covered bythe union contract 8 I find unpersuasive her testimonythat she left the reservation on 11 July because she hadbeen told by Payne that he would know by 5 or 8 Julywhether there would be a strike, and since she had notyet received a telegram by that time she felt assured thatthematter had been settledDowling testified crediblythat after Bonita returned she asked Bonita if she hadspoken to anyone in New Yorksince10 July and shesaid that she had but they had not told her of the strikeI find it more likely that she did learn of the strike in thiscallMy observation of Bonita together with a carefulreading of her testimony (especially how much shevalued the job and her strong interest in becoming amember of the Union together with the fact that uponleaving she did not give Respondent the telephonenumber where she could be located at the reservation-they didn t ask for it -and that she left her itineraryon a desk at the Halfway House rather than giving it toPayne) convinces me that Bonita acted as best to protectherself She wanted to satisfy Respondent by returningbut she did not want to have to cross the Union s picketline inorder to work How best to accomplish this? Byleaving the reservation before receiving notification ofthe strike and pretending to be unaware of it Thatwould explain the somewhat suspicious circumstance ofleaving the reservation approximately 1 day prior to thecommencement of the strike On the basis of all theabove, I credit Payne and Dowling that when Bonita returned to New York on 28 July she indicated a willingnessto return to work She had done her best by staying8AsABC Cosurastates that it is not a member of the union I neednot decide that issueout for 2 weeks,but was not willing to jeopardize herjob any further by staying out any longerOn the basis of all the above I find that Respondentviolated Section 8(a)(1)(3) of theAct bydischargingBonita on 20 August for refusing to return from vacationto work during the Union s strikeCONCLUSIONS OF LAW1Respondent is an employer within the meaning ofSection 2(2) (6) and(7) of the Act2TheUnion is a labor organization within the meaning of Section2(5) of the Act3Respondent by discharging Bonita on 20August,violated Section 8(a)(1) and(3) of the Act4Respondent did not violatetheAct inany othermanner as alleged in the consolidated complaintTHE REMEDYHaving found that Respondent has engagedin and isengaging in certainunfair labor practices, It will be recommend that it cease and desist therefrom and take certam affirmative action designed to effectuate the policiesof the Act, to wit that Respondent offer Bonita immediate reinstatement to her former position or, if that posetion no longer exists to a substantially equivalent positionwithout prejudice to her seniority or other rightsand privilegesIalsorecommend that Respondent makeBonita whole for any loss of earnings she sustained byreasonof her discharge Backpay liability begins on 28July, the day she returned and indicated a willingness towork Backpay shall be computed in accordance withF W Woolworth Co90 NLRB 289 (1950), andFloridaSteelCorp231NLRB 651 (1977) See generallyIsisPlumbing Co138 NLRB 716 (1962) I find the visitatorialclauserequested by General Counsel unnecessaryO L Willis Inc278 NLRB 203 (1986)On these findings of fact and conclusions of law andon the entire recordI issuethe following recommended9ORDERThe Respondent Beth Israel Medical Center, NewYork New York its officers agents, successors, and assigns shall1Cease and desist from(a)Discharging terminating or otherwise discriminating against its employees in retaliation for their refusal tocross a lawful picket line established at its premises(b) In any like or related manner restraining or coercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer PenaBonita immediateand full reinstatementto her former job or if that job no longer exists, to a9 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes BETH ISRAEL MEDICAL CENTERsubstantially equivalent position, previously enjoyed, andmake her whole for any loss of earnings and other benefits suffered as a result of the discrimination against her,in themannerset forth in the remedy section of the decision(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way(c)Preserve and, on request, make available to theBoard or its agents for examination and copying all payroll records, social security payment records timecards,personnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at its New York, New York location copies ofthe attached notice markedAppendix 10 Copies of thenotice, on forms provided by the Regional Director forRegion 2, after being signed by the Respondents authorized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply10 IfthisOrder is enforced by a judgment of a United States court ofappealsthe wordsin the notice readingPosted by Order of the NationalLaborRelations Board shallreadPosted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board509IT IS ORDERED that the consolidated complaint be dismissed insofar as it alleges violations of the Act not specifically foundAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT interfere with the rights of employeesto engage in protected concerted activities by discharging them for refusing to cross a lawful picket line established at our premisesWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Pena Bonita, immediate and full reinstatement to her former job or if that job no longerexists to a substantially equivalent position, without prejudice to her seniority or any other rights or privilegespreviously enjoyed and WE WILL make her whole forany loss of earnings and other benefits resulting from herdischarge less any net interim earnings, plus interestWE WILL notify her that we have removed from ourfilesany reference to her discharge and that the discharge will not be used against her in any wayBETH ISRAELMEDICAL CENTER